Bracken and Brown, JJ. (concurring in the result only).
In this matrimonial action brought pursuant to the provisions of part B of section 236 of the Domestic Relations Law, we are asked to determine whether Special Term, in authorizing the wife to retain at the husband’s expense an economist and certified public accountant to examine the financial aspects of the marriage relationship, properly precluded that expert, from evaluating, inter alia, the husband’s educational background, including his master of public administration and master of business administration degrees from Harvard University attained during the course of the marriage. We conclude that Special Term was in error in so limiting the expert evaluation sought herein.
An examination of the provisions of part B of section 236 of the Domestic Relations Law makes it abundantly clear to us that the court is required to take cognizance of what has come to be known as the “student-spouse-working-spouse syndrome” in fashioning an appropriate equitable award upon the termination of a marriage and that the *107relevant issue for the court in such case is the form of such recognition and the value to be placed thereon (see Foster and Freed, Virtue Is Not the Only Reward for Spousal Contributions, NYLJ, Jan. 17, 1983, p 1, col 1).
In reaching our conclusion, we are not prepared to adopt the view of our concurring brethren and our colleagues in the Fourth Department who hold that a professional degree is not “marital property” (Lesman v Lesman, 88 AD2d 153). The fact that such a degree is personal to the holder and inalienable, i.e., without exchange value on the open market, is not, in our opinion, the determinative factor. In enacting the Equitable Distribution Law (Domestic Relations Law, § 236, part B), the Legislature rejected traditional definitions of property in favor of an expanded concept which recognizes that marriage is, among other things, an economic partnership (see Litman v Litman, 93 AD2d 695, 696; O’Brien v O’Brien, 114 Misc 2d 233, 237; Governor’s memorandum of approval, McKinney’s Session Laws of NY, 1980, p 1863), and that upon its termination, the assets accumulated as a result of the individual or joint efforts or expenditures of the parties should be distributed in accordance with their equitable claims (see 2 Foster-Freed, Law and the Family — New York, § 33:4-A [1983 Cum Supp]). As one commentator has aptly stated:
“ ‘Marital property,’ itself, hardly falls within the ‘traditional concepts of property.’ There is no common law property interest remotely resembling ‘marital property.’ It is a statutory creature, is of no meaning whatsoever during the normal course of a marriage and arises full-grown, like Athena, upon the signing of a separation agreement or the commencement of a matrimonial action. It is hardly surprising, and not at all relevant, that traditional common law property concepts do not fit in parsing the meaning of ‘marital property.’
“ ‘Marital property’ is simply a shorthand for defining those things of value as to which the spouses have an equitable claim based upon a remedial statute and arising out of the marital relationship, irrespective of the common law ownership thereof. Our approach to defining ‘marital property’ must, therefore, be from the perspective of pro*108tecting that statutorily created equitable claim” (Flores-cue, “Market Value”, Professional Licenses and Marital Property: A Dilemma in Search of a Horn, NY St Bar Assn Fam L Rev [Dec., 1982] 13).
The Equitable Distribution Law incorporates the view that the definition of “property” is the legal relation between persons with respect to a thing (Restatement, Property [1936 ed], §§ 1-4; see 2 Foster-Freed, Law and the Family — New York, § 33:8-B [1983 Cum Supp]; Note, Equitable Distribution of Degrees and Licenses: Two Theories Toward Compensating Spousal Contributions, 49 Brooklyn L Rev 301, 310-314). Under this view, a professional degree is clearly property. Although it may not be sold, assigned or inherited and does not have a market value in the traditional sense, it clearly has a value in terms of future enhanced earning capacity to the holder. To ignore this fact is to render irrelevant the considerable expenditures necessary to obtain such a degree, including tuition, books and time during which the student could have obtained employment and derived income. Moreover, in the context of a marriage, the nonstudent spouse may also have contributed substantially to the student spouse’s pursuit of a degree, both in terms of direct financial support and indirectly in the role of a homemaker and parent (see Wood v Wood, 119 Misc 2d 1076). In addition, the expenditure of marital assets in pursuit of a degree will inevitably require the parties to defer or forego acquisition of other assets (e.g., home, personalty, savings, investments), which would have constituted “marital property” even under the traditional view. The nonstudent spouse may also defer his or her own educational and career goals in order to promote the efforts of the student spouse. From the point of view of an economic partnership, the direct and indirect contributions of the nonstudent spouse towards the student spouse’s degree are made with the goal of generating increased income to the marital partnership in the future. Under the Equitable Distribution Law, those contributions give rise to an equitable claim by the nonstudent spouse against the value of the degree. As such, the degree should properly be considered to fall within the definition of “marital property”, i.e., “all property acquired by either or *109both spouses during the marriage * * * regardless of the form in which the title is held” (Domestic Relations Law, § 236, part B, subd 1, par c).
While it is argued that the enhanced earning capacity derived from a professional degree is only an uncertain , future expectancy which is too speculative to be viewed as “marital property” (see Lesman v Lesman, supra), this court nonetheless recently has held that a law practice is a proper subject of a distributive award (Litman v Litman, 93 AD2d 695, supra) and further has concluded that non-vested pension benefits constitute “marital property” subject to equitable distribution upon divorce (Damiano v Damiano, 94 AD2d 132; D'Amato v D'Amato, 96 AD2d 849). If a professional practice or pension fund is to be viewed as “marital property”, law and logic dictate that a degree be treated likewise, since all involve future expectancies to some extent. The increased earning capacity derived from a degree is, for example, no less certain than receipt of nonvested pension benefits, which is contingent upon the employee spouse remaining at his or her employment until the benefit matures (Damiano v Damiano, supra, p 137). While inclusion of these items as “marital property” might present difficult problems of valuation, such difficulty cannot justify denial of the nonstudent spouse’s equitable share of the increased earnings derived from a degree. In fact, such valuation is a routine element of proof in personal injury cases.
With respect to the question of valuation, the trial court must consider both the direct and indirect contributions of the nonstudent spouse toward the student spouse’s degree (Domestic Relations Law, § 236, part B, subd 5, par d, cl [6]). Direct contributions include financial support of the student spouse while he or she is earning a degree, but of no less importance are those indirect contributions made by the nonstudent spouse which enable the student spouse to complete the educational process. Such indirect contributions should include the monetary value of services as a homemaker and parent. “The nonremunerated efforts of raising children, making a home, performing a myriad of personal services and providing physical and emotional support are, among other noneconomic ingredients of the *110marital relationship, at least as essential to its nature and maintenance as are the economic factors, and their worth is consequently entitled to substantial recognition” (Wood v Wood, 119 Misc 2d 1076, 1079, supra). Moreover, we note that in this case, valuation must be made with respect to each of two degrees: a Masters degree in public administration and a Masters degree in business administration.
Once having determined the total value of the nonstudent spouse’s contributions toward attainment of the two degrees, and the amount expended by the student spouse as well, the trial court can then apportion the contribution of each spouse toward the total cost of the degrees. The percentage of the nonstudent spouse’s contributions can then be applied to the future earnings attributable to each degree, discounted to present value.
The Equitable Distribution Law affords the court great flexibility in tailoring its award to fit the facts of each particular case. The statute directs that in determining an appropriate equitable distribution of marital property under the Equitable Distribution Law, the court consider, among other things: “any equitable claim to, interest in, or direct or indirect contribution made to the acquisition of such marital property by the party not having title, including joint efforts or expenditures and contributions and services as a spouse, parent, wage earner and homemaker, and to the career or career potential of the other party” (Domestic Relations Law, § 236, part B, subd 5, par d, cl [6]). The court is also mandated under that same subdivision to take cognizance of “the probable future financial circumstances of each party” (Domestic Relations Law, § 236, part B, subd 5, par d, cl [8]). Similarly, in that portion of the statute dealing with the awarding of maintenance the Legislature has directed that in determining the amount and duration of an award of maintenance the court must consider, among other things, the “contributions and services of the party seeking maintenance as a spouse, parent, wage earner and homemaker, and to the career or career potential of the other party” (Domestic Relations Law, § 236, part B, subd 6, par a, cl [8]).
Once the court has heard evidence regarding the career potential of the husband herein and has evaluated the *111wife’s claimed contribution thereto, and has examined all of the other factors which it is required to consider under the Equitable Distribution Law (Domestic Relations Law, § 236, par B, subds 5, 6), it will be able to make an appropriate award in this case. It may make an equitable distribution of the value of the degree based on the factors set forth in section 236 (part B, subd 5, par d) of the Domestic Relations Law, or it may make a distributive award in lieu thereof pursuant to section 236 (part B, subd 5, par e) of the Domestic Relations Law. In addition, it may consider the value of the degrees in determining the amount and duration of maintenance under section 236 (part B, subd 6) of the Domestic Relations Law. As Professor Foster and Dr. Freed point out in their article: “[I]t may be equitable to recognize the contributions of the working spouse to the student spouse in the equitable distribution of the family assets, or in the granting [sic] a distributive award, or in setting the amount and duration of maintenance. Such forms of recognition are not mutually exclusive and any or all may be utilized, depending upon the economics of the particular case” (Foster and Freed, Virtue Is Not the Only Reward for Spousal Contributions, NYLJ, Jan. 17, 1983, p 1, col 1, p 2, col 1).
Merely to argue as our colleagues do that the value of the degrees herein has relevance only with respect to the fixing of maintenance is to ignore the express purposes of the Equitable Distribution Law. “The function of equitable distribution is to recognize that when a marriage ends, each of the spouses, based on the totality of contributions made to it, has a stake in and right to a share of the marital assets accumulated while it endured, not because that share is needed, but because those assets represent the capital product of what was essentially a partnership entity” (Wood v Wood, 119 Misc 2d 1076, 1079, supra). While “marital property” is to be equitably distributed, maintenance is awarded on the basis of “reasonable needs” (Domestic Relations Law, § 236, part B, subd 6, par a). Thus, the nonstudent spouse who supported the student spouse during marriage and enabled the student spouse to obtain a degree, would, upon divorce, in all likelihood not be entitled to maintenance because he or she would remain *112self-supporting. If maintenance were the only form of award to which the nonstudent spouse was entitled, he or she would simply not be compensated for the contributions made to the marital partnership (see O’Brien v O’Brien, 114 Misc 2d 233, 237, supra). Similarly, since an award of maintenance terminates upon the recipient’s remarriage (Domestic Relations Law, § 236, part B, subd 1, par a), the nonstudent spouse who remarries might not be fully compensated for his or her contributions to the student spouse’s education and degree (O’Brien v O’Brien, supra, p 237). If equitable distribution is in fact to be done equitably, the court must be permitted to distribute marital property in such a way as to fairly account for the contributions made by each spouse. In order to achieve a just result, the award cannot be limited to maintenance.
Nor do we accept the position that the concept of reimbursement maintenance be the vehicle whereby equitable consideration may be given to the working spouse for contributions made towards educating the student spouse. Nowhere, either in the statute or in any statements of legislative intendment, do we find, either explicitly or implicitly, such a concept embraced. Using such a rationale merely serves to emasculate the plain language and import of the Equitable Distribution Law and to apply in its stead a creature of judicial construction, which was developed originally in jurisdictions where general statutes using equitable language allow a broad judicial interpretation. Such is clearly not the case in New York.
Since, in our view, the value of a professional degree is properly subject to equitable distribution, the expert’s fee sought herein should be allowed (see Ahern v Ahern, 94 AD2d 53; see, also, L 1983, ch 86, eff June 9, 1983).
Titone, J. P., and Gulotta, J., concur in result only in separate opinions; Bracken and Brown, JJ., concur in result only in a joint opinion.
Order of the Supreme Court, Suffolk County, dated August 20, 1982, modified, on the law and the facts, by increasing the award for expert fees from $500 to $750, and by adding a provision thereto that the expert fees awarded may be used to evaluate the parties’ present and future financial circumstances, including their education and *113work experience. As so modified, order affirmed insofar as appealed from, with costs to defendant wife. Plaintiff husband shall pay said sum within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry.